                        UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              COLUMBIA DIVISION

UNITED STATES OF AMERICA                       )      CRIMINAL NO. 3:19-560
                                               )
                v.                             )
                                               )
BRENDAN SCHRIBER                               )      CONTINUANCE ORDER


       This matter comes before the Court on motion of the Defendant and with consent

of the Government for a continuance of this case until the October 2019 term of court.

On July 30, 2019, counsel for the Defendant made an oral motion to continue the trial

date beyond the Court’s previously scheduled term to allow the defendant additional

time to review discovery and to allow the parties to engage in plea negotiations. The

Defendant concurred with the continuance request and waived his statutory right to a

speedy trial.

       In reaching the conclusion that the proposed continuance is appropriate, the

Court has balanced the best interest of the public and the Defendant in a speedy trial

against the ends of justice, and finds that the latter outweighs the former. The Court

finds that a continuance until the next term of court will allow defense counsel the time

necessary for further review of the case with the Defendant and will afford the parties

the opportunity to complete negotiations, which will possibly avoid the need for a trial.

       FOR ALL THE FOREGOING, it is ordered that the case of United States v.

BRENDAN SCHRIBER, Criminal No. 3:19-560, be continued until the October 3, 2019

term of court, and that all such period of delay is hereby excluded in computing the time

within which trial must begin pursuant to the Speedy Trial Act, 18 U.S.C. § 3161, et.



                                           1
seq.

       IT IS SO ORDERED.

                           s/Mary Geiger Lewis
                           MARY GEIGER LEWIS
                           UNITED STATES DISTRICT JUDGE

Columbia, South Carolina

August 1, 2019




                             2
